Case 1:21-cv-00138-RP Document 43-12 Filed 08/02/21 Page 1 of 6




                  Exhibit 12
7/2/2021                                               Case 1:21-cv-00138-RP DoDocument      43-12
                                                                                Your Vendors Take       Filed
                                                                                                  Security       08/02/21
                                                                                                           Seriously? | N-able Page 2 of 6




      Engage > Blog > Security

      Do Your Vendors Take Security Seriously?
                    By Tim Brown
                    10th September, 2020                                                                                                     Security




      Over the past few years, security experts have increasingly emphasized the risks inherent in the software supply chain. Businesses rely on
      cloud applications that add complexity into an environment. The application itself could have bugs that leave an opening. Code libraries used
      by developers to simplify engineering could have flaws. The software could integrate with another application that may be insecure. In short,
      businesses do take on some additional risk in such an interconnected business environment.

      That’s why it’s important your software vendors take their roles as business partners seriously. Their security is your security. When looking for
      a vendor selling tools for your MSP—whether it’s security tools, network management, or backup—it’s important to not only match feature
      lists, but also kick the tires on their security.
      No software is perfect or vulnerability-free forever. But strong vendors put processes and protocols in place to reduce the risk and deal with
      threats if they crop up. And most importantly, strong vendors publish their security protocols and processes so you can evaluate whether they
      meet your standards. (If they don’t, it’s worth giving it a second thought on whether to trust them with your business and your data).

      Today, we’ll talk about some things to look for (and ask about) to help you make sure you can trust them with your data.

      Product
      When considering a vendor, start by looking at how they develop their products. Look for principles and methodologies they follow when
      building processes. Using strong, industry-recognized development and data privacy rules can give you assurances they take security
      seriously. Here are just a few to look for:

      DATA PRIVACY BY DESIGN AND DEFAULT

https://www.n-able.com/blog/do-your-vendors-take-security-seriously                                                                                        1/5
7/2/2021                                               Case 1:21-cv-00138-RP DoDocument      43-12
                                                                                Your Vendors Take       Filed
                                                                                                  Security       08/02/21
                                                                                                           Seriously? | N-able Page 3 of 6

      Developments in data privacy laws around the globe increasingly require data privacy by design and default for organizations building
      products that handle personally identifiable information (PII). This is a major step in the right direction—rather than tacking on data privacy as
      an afterthought, organizations that weren’t already forward-thinking on this began to emphasize data privacy more strictly. It’s important to
      make sure organizations take steps to meet these goals by designing products with data privacy in mind first (by design) and making sure the
      strictest privacy rules apply out of the box (by default).

      SECURE DEVELOPMENT LIFECYCLE
      Next, try to inquire about how organizations develop their code. For example, some organizations implement the Secure Development
      Lifecycle (SDLC), a framework standardized by US-CERT. Following these practices increases the likelihood of producing secure products. The
      SDLC includes several components and practices for understanding security requirements, developing code securely, testing before code
      deployment, and incident response for issues that occur. (If you’re curious and want to take a deep dive into the SDLC, visit US-CERT.) The
      most important takeaway here, however, is that organizations should have a strong, mature model for developing secure products and
      maintaining their own security.

      INFRASTRUCTURE PRACTICES
      There’s far more to an application’s security than its code. The vendor should consistently check its own underlying infrastructure for
      potential issues. This means maintaining strong security controls for its systems like strong next-generation firewalls, robust endpoint
      security for employees, password security rules and policies, vulnerability management programs, and frequent penetration testing and
      security posture assessments, to name a few.

      PEOPLE AND PROCESSES
      The underlying code is only one piece of the puzzle—vendors also need to make sure they handle the people element of their own business—
      from the software developer to the security professional to the non-technical finance analyst. Here are a few things to look for:

      PROCESSES FOR HIRING AND OFFBOARDING
      Software vendors need to make sure they have strong HR processes in place. When hiring, they should do background checks for employees,
      particularly in sensitive positions like systems administrators or engineers with access to sensitive data. Beyond that, they’ll need to properly
      deal with employees during the offboarding process. While employees who lose their jobs may have an axe to grind, even employees leaving
      on good terms can potentially try to “help themselves” to some data on the way out. Vendors should have a series of controls and checks in
      place to make sure they cut off access to key data and systems when someone leaves to prevent an after-the-fact attempt to steal data,
      delete it, or harm the organization or its customers.

      FREQUENT SECURITY AND COMPLIANCE TRAINING
      The human element plays a major role in security. Despite the best efforts of security and IT teams, individual employees need to have a base
      level of knowledge both in terms of security and compliance. Every employee should undergo periodic security and compliance training to
      make sure they’re on guard against potential cyberthreats.

      DEDICATED SECURITY AND INCIDENT RESPONSE (IR) TEAM
      Despite their best efforts, vendors will have some security incidents. They happen to everyone. It’s just as impossible to have a perfect
      security posture as it is to release bug-free code. Organizations need to plan for this by having a strong incident response team and well-
      documented (and rehearsed) processes in the event of an actual security incident. By having an IR team in place, they can respond to
      incidents faster and minimize the damage (or prevent it from spreading in the first place if caught fast enough).

      The bottom line
      Ultimately, your vendors should have enterprise-level security and follow strict protocols and frameworks if they take your role as a partner
      seriously.

      And to reiterate the point from the introduction, your vendors should also publish their policies and protocols. They should be transparent and
      give you enough information to make an informed decision before you entrust them with your business and data. Think twice before working
      with a company that doesn’t publish their security policies. With the sheer number of cyberattacks, vendors have a vested interest in
      reassuring their customers they take their privacy and security seriously. As a result, make sure to seriously consider whether working with a
      vendor who doesn’t publish their security policies is worth the risk.
      SolarWinds MSP places a premium on the security of its products and makes sure everything is backed by sound security processes,
      procedures, and standards. You can learn all about the steps we take to protect your data by visiting our Trust Center today.

      Tim Brown is VP of Security for SolarWinds MSP. He has over 20 years of experience developing and implementing security
      technology, including identity and access management, vulnerability assessment, security compliance, threat research, vulnerability
      management, encryption, managed security services, and cloud security. Tim’s experience has made him an in-demand expert on
      cybersecurity, and has taken him from meeting with members of Congress and the Senate to the Situation Room in the White House.
      Additionally, Tim has been central in driving advancements in identity frameworks, has worked with the US government on security initiatives,
      and holds 18 patents on security-related topics.
https://www.n-able.com/blog/do-your-vendors-take-security-seriously                                                                                        2/5
7/2/2021                                               Case 1:21-cv-00138-RP DoDocument      43-12
                                                                                Your Vendors Take       Filed
                                                                                                  Security       08/02/21
                                                                                                           Seriously? | N-able Page 4 of 6




             Blog                                                                                      Blog

           1st July, 2021                                                                            30th June, 2021

           Gain peace of mind and leave backup complexity                                            5 reasons why your telemarketing strategy isn’t
           behind                                                                                    working
           Backup is supposed to give you peace of mind that your                                    Looking to get your sales pipeline running properly? Don’t be
           customer’s data is safe. However, if you’re having to manage                              tempted to think cold calling is outdated and redundant, says
           multiple backup solutions it can bring anything but, says...                              Stefanie Hammond.
           Read more                                                                                Read more 




https://www.n-able.com/blog/do-your-vendors-take-security-seriously                                                                                                  3/5
7/2/2021                                               Case 1:21-cv-00138-RP DoDocument      43-12
                                                                                Your Vendors Take       Filed
                                                                                                  Security       08/02/21
                                                                                                           Seriously? | N-able Page 5 of 6




             Blog                                                                                      FAQ

            29th June, 2021                                                                          N-able Backup: Microsoft 365 Licensing FAQ
            The Top 7 Risks of Bring Your Own Device (BYOD)                                          With the growth of Microsoft 365™, it’s important for
            MSPs Should Remember                                                                     businesses to make sure that data remains protected. N-able
            BYOD is on the rise—find out what this means for MSPs and                                Backup offers data protection for Microsoft 365 data to help in
            read about the risks your MSP should be aware of.                                        the...

            Read more                                                                               View Resource 




             Video                                                                                     Blog

            N-able RMM: A Lightweight Desktop Management                                             24th June, 2021
            Software                                                                                 What’s new in the Automation Cookbook
                                                                                                     In this article, we'll cover some of the most recent policies from
                                                                                                     the Automation Cookbook. Unless specified, all scripts will
                                                                                                     work with both N-central and RMM.
            View Resource                                                                           Read more 



      Products                                                                                    About us
      N-central                                                                                   Leadership
      RMM                                                                                         News & Press
      Backup                                                                                      Careers
      EDR                                                                                         Investors
      Mail Assure                                                                                 Why N-able
      Passportal                                                                                  Integrations
      MSP Manager                                                                                 Contact us
      Take Control
      Features                                                                                       Get started




https://www.n-able.com/blog/do-your-vendors-take-security-seriously                                                                                                       4/5
7/2/2021                                               Case 1:21-cv-00138-RP DoDocument      43-12
                                                                                Your Vendors Take       Filed
                                                                                                  Security       08/02/21
                                                                                                           Seriously? | N-able Page 6 of 6




      English             Legal            Privacy            Cookies Settings
                   




      © 2021 N-able Solutions ULC and N-able Technologies Ltd.
      All rights reserved.




https://www.n-able.com/blog/do-your-vendors-take-security-seriously                                                                          5/5
